Case 3:18-cr-04683-GPC Document 181 Filed 06/16/20 PageID.1912 Page 1 of 1




 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
 5                    SOUTHERN DISTRICT OF CALIFORNIA
 6 UNITED STATES OF AMERICA,                  CASE NO. 3:18-cr-04683-GPC
 7              Plaintiff,                    ORDER GRANTING
                                              DEFENDANTS’ MOTION FOR
 8        vs.                                 EXTENSION OF TIME AND TO
                                              FILE OVERSIZED BRIEF
 9 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
10 ABDUL QAYYUM, AND PETR                     Hon. Gonzalo P. Curiel
   PACAS,
11
            Defendants.
12
13        Having reviewed the Motion for Extension of Time and to File Oversized
14 Brief filed by Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul
15 Qayyum, and Petr Pacas (“Defendants”), the Court GRANTS the Motion.
16        Defendants’ deadline to file their Reply to the Government’s Response in
17 Opposition to Defendants’ Motion to Dismiss Wire Fraud Counts for Fifth
18 Amendment Due Process and Sixth Amendment Fair Notice Violations (Dkt. 176) is
19 extended from June 15, 2020 to June 22, 2020.
20        The page limit for Defendants’ Reply is increased to 30 pages.
21        IT IS SO ORDERED.
22 Dated: June 16, 2020
23
24
25
26
27
28
                                                                  Case No. 3:18-cr-04683-GPC
                                          ORDER
